82 N.Y.2d 882 (1993)
In the Matter of Martin J. Sawma, Appellant,
v.
Mary Jo Bane, as Commissioner of the New York State Department of Social Services, et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 6, 1993.
Decided December 20, 1993.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that petitioner is not aggrieved by the order of the Appellate Division which denied his motion for leave to appeal to that Court on the express ground that he was entitled to appeal as of right to that Court.